Case 1:20-cv-01547-MEH Document 1 Filed 05/29/20 USDC Colorado Page 1 of 12




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No.

PENNIE LANDON

         Plaintiff,

vs.

WINSTON HOSPITALITY, INC, a North Carolina corporation,
WINSTON HOLDINGS, INC, a North Carolina corporation,
DELTA FIVE SYSTEMS, LLC, a North Carolina limited liability company

         Defendants.


                                COMPLAINT AND JURY DEMAND


      Plaintiff complains as follows:

                            PARTIES, JURISDICTION AND VENUE

1. Plaintiff Pennie Landon is a resident of Eaton, Weld County, Colorado.

2. Defendant Winston Hospitality, LLC (Winston) is a North Carolina corporation.

3. Defendant Winston Holdings, Inc. (Winston Holdings) is a North Carolina corporation.

4. Defendant Delta Five Systems, LLC (Delta 5) is a North Carolina limited liability company.

5. This Court has jurisdiction under 28 U.S.C. §1331, and specifically,

         a.      Over the First and Second Claims for Relief, which allege sex discrimination and

                 retaliation in violation of Title VII of the Civil Rights Act of 1964, as amended,

                 42 U.S.C. § 2000e, et seq. (Title VII).
Case 1:20-cv-01547-MEH Document 1 Filed 05/29/20 USDC Colorado Page 2 of 12




       b.      Over the Third, Fourth and Fifth Claims for Relief, which allege discrimination

               and retaliation in violation of the Americans with Disabilities Act, as amended,

               under 42 U.S.C. §12117(a) (ADA), and

6. Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial part of

   the employment practices alleged to be unlawful were committed within the District of

   Colorado.

7. At all relevant times, Defendant Winston was an "employer" as defined in 42 U.S.C.

   §12111(5) of the Americans with Disabilities Act.

8. At all relevant times, Defendant Winston Holdings was an "employer" as defined in 42

   U.S.C. §12111(5) of the Americans with Disabilities Act.

9. At all relevant times, Defendant Delta 5 was an "employer" as defined in 42 U.S.C.

   §12111(5) of the Americans with Disabilities Act.

10. At all relevant times, Winston was an "employer" as defined in 42 U.S.C. §2000e(b) of Title

   VII.

11. At all relevant times, Winston Holdings was an "employer" as defined in 42 U.S.C.

   §2000e(b) of Title VII.

12. At all relevant times, Delta 5 was an "employer" as defined in 42 U.S.C. §2000e(b) of Title

   VII.

13. Defendant Winston had more than 500 employees at all relevant times.

14. Winston is engaged in the business of developing and acquiring hotels throughout the United

   States.




                                                2
Case 1:20-cv-01547-MEH Document 1 Filed 05/29/20 USDC Colorado Page 3 of 12




15. Winston Holdings, upon information and belief, is a holding company that holds the

   ownership interest in Winston and, in turn, Delta 5.

16. Delta 5 is engaged in the business of pest remediation for hotels.

17. At all relevant times, Delta 5 was a wholly-owned subsidiary of Winston.

18. At various times, Ms. Landon reported directly to Winston employees and managers.

19. Winston provided common management for itself, Winston Holdings, and Delta 5.

20. Winston and its managers, including Robert Winston, III, its CEO, made final decisions as to

   employment matters relating to Ms. Landon, and particularly the decision to terminate her,

   all as more specifically alleged below.

21. Defendants shared high-level employees, including a human resources director, and shared

   personnel procedures.

22. Delta 5 employees were directed to report employment complaints to Winston’s human

   resources director.

23. Defendants shared each others’ business goals.

24. Defendants acted in each others’ interests in relation to their employees, including Ms.

   Landon.

25. Defendants operate out of the same office suite in Raleigh, North Carolina.

26. Defendants’ boards of directors share numerous members.

27. Winston administered Ms. Landon’s benefit programs, including short-term disability

   coverage, and offered her health insurance.

28. Winston had complete control of Delta 5’s labor relations, which were centralized at

   Winston.


                                                 3
Case 1:20-cv-01547-MEH Document 1 Filed 05/29/20 USDC Colorado Page 4 of 12




29. Winston shared many employees with Winston Holdings and Delta 5.

30. Robert Winston, III, hired his son and placed him in Ms. Landon’s position after Ms.

   Landon’s supervisor made complaints on Ms. Landon’s behalf about a hostile work

   environment.

31. Winston hired numerous Winston employees to replace Delta 5 employees who separated

   from employment.

32. Delta 5 was effectively an agent of Winston and Winston Holdings.

33. Delta 5 was an alter ego of Winston and Winston Holdings.

34. Delta 5 acted as an instrumentality of Winston and Winston Holdings.

35. The operations of Winston, Winston Holdings and Delta 5 were so closely intertwined that

   they should be deemed a single employer, operated as an integrated enterprise.

36. Winston, Winston Holdings and Delta 5 are jointly liable under all claims asserted in this

   Complaint.



                                 GENERAL ALLEGATIONS

37. Ms. Landon was hired as a Regional Director of Sales of Delta 5 on December 5, 2017.

38. Ms. Landon has over twenty years of experience in the hospitality industry working with

   national accounts.

39. Ms. Landon’s job performance was excellent.

40. Ms. Landon never received any complaints about her performance before her termination on

   January 16, 2019.

41. Ms. Landon was well respected in the hospitality industry.


                                                4
Case 1:20-cv-01547-MEH Document 1 Filed 05/29/20 USDC Colorado Page 5 of 12




42. In the fourth quarter of 2018, Ms. Landon secured one of Winston’s largest contracts, with

   Hilton Hotels, and secured another large contract with Wyndham Hotels & Resorts.

43. Procuring the Hilton Hotels account was an important reason that Defendants hired Ms.

   Landon.

44. Ms. Landon secured other significant sales for which she earned commissions that went

   unpaid by Defendants.

45. On June 20, 2018, at the Hospitality Industry Technology Exposition and Conference

   (HITEC) in Houston, Steven Wiehe, Chairman of the Board of Winston [affiliate] Winston

   Holdings, LLC, repeatedly told Ms. Landon, “My, what big buttons you have.”

46. Mr. Wiehe repeated this unwelcome sexual comment through an evening conference event

   and at the dinner table the shared.

47. At the dinner table, Mr. Wiehe told a story about about his wife and a coworker who Mr.

   Wiehe said wanted to “fuck his wife,” and said that he wouldn’t have a problem with it.

48. In previous settings, Mr. Wiehe had commented that “tits sell,” and had told Ms. Landon’s

   supervisor, Delta 5 Vice President Melanie Brinkley Ferlito, that Ms. Landon and her female

   coworkers would “make great booth bunnies.”

49. Ms. Ferlto had reported Mr. Wiehe’s previous behavior to Patti Bell, Defendants’ human

   resources director, in April 2018.

50. Mr. Wiehe’s inappropriate behavior at HITEC made Ms. Landon extremely uncomfortable

   during the entire conference.

51. Ms. Landon and a female co-worker complained to Ms. Ferlito about Mr. Wiehe’s behavior

   at HITEC.


                                                5
Case 1:20-cv-01547-MEH Document 1 Filed 05/29/20 USDC Colorado Page 6 of 12




52. Ms. Ferlito, in turn, again reported her concerns about Mr. Wiehe’s behavior at HITEC, on

   Ms. Landon’s behalf, to Ms. Bell on July 6, 2018.

53. Defendants did nothing to investigate the complaints.

54. Instead, Defendants began a pattern of retaliation against Ms. Landon.

55. Approximately one month after Ms. Ferlito reported the complaints, Robert Winston, III,

   caused Mr. Wiehe to replace Delta 5’s former CEO, as interim CEO, resulting in Ms. Landon

   reporting directly to Mr. Wiehe.

56. In last September 2018, Robert Winston, III, CEO of Winston, hired his son, Robert Watts

   Winston (Watts Winston) into the same position held by Ms. Landon.

57. Watts Winston was younger and far less experienced that Ms. Landon.

58. Watts Winston immediately began attending meetings with representatives of Ms. Landon’s

   accounts, including Hilton Hotels.

59. Robert Winston, III, instructed the President of Winston Hospitality, Michael Heeden, and

   Watts Winston to begin meeting with Ms. Landon’s clients without her.

60. Ms. Landon found herself being pushed out of her client territory.

61. Watts Winston asked Ms. Landon to convey a false picture of Delta 5’s product’s success

   with Ms. Landon’s clients by, among other things, using counterfeit product reviews.

62. By the end of 2018, Ms. Landon had secured three important contracts for Defendants.

63. At the same time, the office environment had become increasingly hostile and intolerable as

   a result of sex discrimination and retaliation.

64. On December 18, 2018, Ms. Landon saw the guest list for Winston’s Hholiday?] party,

   which included Mr. Wiehe.


                                                 6
Case 1:20-cv-01547-MEH Document 1 Filed 05/29/20 USDC Colorado Page 7 of 12




65. Ms. Landon contacted Ms. Bell to advise her that she did not feel comfortable being at the

   same part as Mr. Wiehe.

66. Ms. Landon and Ms. Bell met that day to discuss Ms. Landon’s discomfort.

67. Even as of the end of 2018, Defendants had undertaken no investigation of Mr. Wiehe’s

   harassing conduct.

68. In early December 2018, shortly after he was terminated as Chief Marketing Officer of Delta

   5, Stephen LaBarbera told Ms. Landon, based on comments made to him by Robert

   Winston, III, [take care of] that she should also be prepared to be terminated.

69. On January 4, 2019, Ms. Landon emailed Ms. Bell to advise her that she was unable to work

   because she was suffering from severe stress as a result of the hostile work environment.

70. The email asked Ms. Bell to schedule a call to discuss the harassment and sex discrimination

   issues Ms. Landon wanted to report.

71. Later on January 6 2019, Defendants posted an ad on Indeed.com for Ms. Landon’s job.

72. After sending the January 4 email to Ms. Bell, Ms. Landon advised Michael Heeden that she

   was under a great degree of stress, had been coughing up blood, was having chest pains and

   believed she might be having a heart attack, and unable to sleep.

73. On January 9, 2019, Defendants notified Ms. Landon that she had exhausted her sick leave

   and would not be paid during her absence.

74. Defendants never asked Ms. Landon about potential accommodations that would allow her to

   remain employed.

75. Ms. Landon returned to work on January 14, 2019.




                                                7
Case 1:20-cv-01547-MEH Document 1 Filed 05/29/20 USDC Colorado Page 8 of 12




76. On January 15, 2019, Defendants delivered to Ms. Landon a partial paycheck without an

   explanation that appeared to be a final check.

77. On January 16, 2019, Robert Winston, III, on behalf of Defendants, advised Ms. Landon that

   she was terminated.

78. Watts Winston, who was less experienced and less effective than Ms. Landon, replaced her.

79. As a result of Defendants’ discriminatory and retaliatory conduct, including their termination

   of Ms. Landon, she has suffered damages, including lost past and future wages, salary,

   commissions, lost or diminished value of stock options and grants, the reduction in the value

   of other employment benefits as a result of her reduced salary, and other employment

   benefits, lost future earning capacity and lost or diminished future employment benefits,

   diminished reputation, and other pecuniary losses, and physical and emotional pain and

   suffering, humiliation, mental anguish, inconvenience, loss of enjoyment of life, and other

   non-pecuniary losses.



                                FIRST CLAIM FOR RELIEF
       (Discrimination in Violation of Title VII Act -Terms and Conditions; Termination)


80. The foregoing allegations are realleged and incorporated by reference.

81. Defendants, in violation of Title VII, created, maintained, perpetuated and/or tolerated a

   hostile work environment based on sex, adversely altering the terms and conditions of her

   employment, because of her sex.

82. Defendants, in violation of Title VII, terminated Ms. Landon because of her sex.




                                                 8
Case 1:20-cv-01547-MEH Document 1 Filed 05/29/20 USDC Colorado Page 9 of 12




83. As a direct and proximate result of Defendants’ discrimination against Ms. Landon, she has

   suffered damages as set forth in paragraph 79 above.

84. Defendants’ employment practices complained of above were done with malice or with

   reckless indifference to Ms. Landon’s federally protected rights.



                               SECOND CLAIM FOR RELIEF
                              (Retaliation in Violation of Title VII)

85. The foregoing allegations are realleged and incorporated by reference.

86. Ms. Landon participated in protected activity by opposing Defendants’ discrimination against

   her based on her sex.

87. As a result of Ms. Landon's protected opposition to discrimination, Defendants adversely

   altered the terms and conditions of her employment, including by creating a hostile work

   environment.

88. As a result of Ms. Landon's protected opposition to discrimination, Defendants terminated

   her.

89. As a direct and proximate result of Defendants’ retaliation against Ms. Landon, she has

   suffered damages as set forth in paragraph 79 above.

90. Defendants’ employment practices complained of above were done with malice or with

   reckless indifference to Ms. Landon’s federally protected rights.




                                                9
Case 1:20-cv-01547-MEH Document 1 Filed 05/29/20 USDC Colorado Page 10 of 12




                               THIRD CLAIM FOR RELIEF
        (Discrimination in Violation of Americans with Disabilities Act – Termination)

91. The foregoing allegations are realleged and incorporated by reference.

92. At all relevant times, Ms. Landon was disabled within the meaning of 42 U.S.C.

    §12102(1)(A)(B), and/or (C), by virtue of her medical condition as described above

93. Because of Ms. Landon’s medical condition, she was substantially limited in performing

    major life activities, including sleeping, breathing, thinking, concentrating, , and working.

94. Ms. Landon was qualified to perform the duties of her position with Defendants with or

    without a reasonable accommodation.

95. Defendants failed to protect Ms. Landon from attitudes, prejudices, and stereotypic

    assumptions about her disability and perceived disability that were not indicative of her

    actual abilities.

96. Defendants, in violation of the ADA, terminated Ms. Landon because she was disabled, had

    a record of a disability, or was regarded as disabled.

97. As a direct and proximate result of Defendant’s discrimination against Ms. Landon, she has

    suffered damages as set forth in paragraph 79 above.

98. Defendants’ employment practices complained of above were done with malice or with

    reckless indifference to Ms. Landon’s federally protected rights.




                                                10
Case 1:20-cv-01547-MEH Document 1 Filed 05/29/20 USDC Colorado Page 11 of 12




                                FOURTH CLAIM FOR RELIEF
                  (Discrimination in Violation of Americans with Disabilities Act –
                                      Failure to Accommodate)

94.     The foregoing allegations are realleged and incorporated by reference.

95.     Defendants failed to reasonably accommodate Ms. Landon’s disability.

96.     As a direct and proximate result of Defendants’ discrimination against Ms. Landon, she has

        suffered damages as set forth in paragraph 79 above.

97.     Defendants’ employment practices complained of above were done with malice or with

        reckless indifference to Ms. Landon’s federally protected rights.



                                   FIFTH CLAIM FOR RELIEF
                    (Retaliation in Violation of Americans with Disabilities Act)

98.      The foregoing allegations are realleged and incorporated by reference.

99.      Ms. Landon participated in protected activity by opposing Defendants’ discrimination

         and retaliation against her.

100.      As a result of Ms. Landon’s protected opposition to discrimination, Defendants

          adversely altered the terms and conditions of her employment, including by continuing

          to maintain a hostile work environment, and by terminating her.

101.      As a direct and proximate result of Defendants’ retaliation against Ms. Landon, she has

          suffered damages as set forth in paragraph 79 above.

 102.     Defendants’ employment practices complained of above were done with malice or with

          reckless indifference to Ms. Landon’s federally protected rights.




                                                  11
Case 1:20-cv-01547-MEH Document 1 Filed 05/29/20 USDC Colorado Page 12 of 12




                                   DEMAND FOR JUDGMENT

       Plaintiff Pennie Landon requests judgment in her favor against Defendants, jointly and

severally, for

A.     all damages caused by Defendants’ unlawful conduct, including past and future

       pecuniary, non-pecuniary losses and compensatory damages,

B.     a declaratory judgment that the practices complained of herein are unlawful and in

       violation of the ADA, Title VII,

C.     reasonable attorney fees,

D.     prejudgment and postjudgment interest,

E.     costs, and

F.     such other relief as the Court deems proper.


                                          JURY DEMAND

       Plaintiff demands a jury trial on all issues so triable.



Dated: May 29, 2020

                                               s/ David Lichtenstein
                                               David Lichtenstein
                                               Matt Molinaro
                                               Kritina Rosett
                                               Law Office of David Lichtenstein, LLC
                                               1556 Williams St., Suite 100
                                               Denver, CO 80218
                                               Telephone: (303) 831-4750
                                               Facsimile: (303) 863-0835
                                               dave@lichtensteinlaw.com
                                               matt@lichtensteinlaw.com
                                               kristina@lichtensteinlaw.com
                                               Attorneys for Plaintiff

                                                  12
